MILLS, Judge.
The City of Jacksonville appeals a judgment declaring portions of its Ordinance 130.301 et seq., Professional Services Contracts (ordinance), invalid as inconsistent with Section 287.055, Florida Statutes (1981), the Consultants’ Competitive Negotiations Act (Act). We do not see any inconsistency and reverse.
The appellees, all engineering firms, wished to negotiate for services in connection with a street construction project. The City, as required by its ordinance, requested a quotation of fees before beginning negotiations. The engineers declined, citing the Act. All were downgraded in the selection process because of this. The engineers then sought relief in the circuit court, leading to the order on appeal.
The Act creates a two-step process for agencies or political subdivisions to use when hiring architects and engineers. The first is competitive selection, the second is competitive negotiation with those firms selected in the first step. The ordinance largely tracks the Act with one difference which caused this litigation. The ordinance requires firms to submit a quotation of fees, unless prohibited by law, and requires that this be taken into consideration in determining the three most qualified firms before entering into competitive negotiations. The Act makes no mention of fee quotation.
Without an express prohibition, or express preemption of the subject by the legislature, we must determine whether such use of fee quotations damages the process established by the Act. We conclude that it does not. The Act contemplates the City considering factors other than those listed in subsection 287.055(3)(c). Section 287.055(3)(d). The Act makes budget considerations a factor in selection, Section 287.055(4)(b).
We see no harm done if a City legislatively finds that early consideration of fees is in its best interests. Like other professionals, architects and engineers are going to have to live with price competition.
Our disposition of this issue makes discussion of the City’s other issue unnecessary.
REVERSED.
ROBERT P. SMITH, Jr., C.J., and McCORD, J., concur.